ON PETITION FOR REHEARING.
Appellants have filed herein their petition for rehearing in which appellant The Philip Carey Company complains that this court in its opinion did not discuss its tendered 19.  instruction numbered one. Appellant Carey Company did tender an instruction numbered one which was refused by the court. This instruction was a peremptory one to return a verdict for said appellant. It raised no question other than the sufficiency of the evidence, which question was fully considered and discussed by this court in its original opinion.
No questions are presented by appellants' petition for rehearing which were not fully considered in the original *Page 545 
opinion. Upon reexamination of the record we find no reversible error.
Petition for rehearing denied.
NOTE. — Reported in 40 N.E.2d 999.